IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS.  WR-27,548-03 & WR-27,548-04


EX PARTE JOHN ROD THOMAS, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM DALLAS COUNTY



 Per Curiam.


O R D E R

	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code
of Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was twice convicted of aggravated sexual assault and sentenced to two terms of
life imprisonment.
	In the instant application, Applicant claims that he has been improperly denied four
days' time credit for the time he was held in the City of Irving jail from the date of his arrest
on October 27, 1983, until his transfer to the Dallas County Jail on October 31, 1983.
 The trial court has recommended granting relief.  However, because Applicant is
requesting credit for pre-sentence jail time, he must first present his claims to the trial court
by way of a nunc pro tunc motion.  Ex parte Ybarra, 149 S.W.3d 147, 148-149 (Tex. Crim.
App. 2004).  If the trial court fails to respond, Applicant is then required to seek relief in the
Court of Appeals, by way of a petition for a writ of mandamus, unless there is a compelling
reason not to do so. Id.  Accordingly, Applicant's claims are dismissed.

DO NOT PUBLISH
DELIVERED: November 7, 2007